Per Curiam.
By decision dated May 1, 1990, respondent was suspended by this court for a period of two years, effective June 1, 1990 (see, Matter of Purser, 161 AD2d 826). He now applies for reinstatement.
Our examination of respondent’s application indicates that he has complied with the requirements of section 806.12 (b) of this Court’s rules regarding reinstatement. Petitioner has advised that it has no grounds upon which to object to respondent’s application. Accordingly, respondent is reinstated to the practice of law, effective immediately.
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Ordered that respondent’s application is granted and he is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.